Citation Nr: 1507780	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  06-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1959.  He died in April 1999.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The United States Court of Appeals for Veterans Claims (Court) vacated the Board's August 2007 denial of this claim in an April 2009 memorandum decision, and remanded the claim for further action.  The Board remanded this claim in December 2009, March 2011, May 2011, and February 2014 for further development.  It now returns for appellate review. 

The appellant testified at a hearing before the undersigned in March 2006.  A transcript is of record. 

The appellant, through her representative, submitted additional evidence after the claim was last adjudicated by the RO in a May 2014 supplemental statement of the case (SSOC).  The evidence consists of her statements and service treatment records (STRs) dated in 1958 and 1959 reflecting treatment for headaches, a puncture wound of the right hand, gonorrhea, hemorrhoids, and chest pain with a sore throat and coughing diagnosed as a cold with bronchitis.  This evidence was not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  An August 2014 written statement by the appellant's representative states that "for clarification [with regard to] previously submitted documents" she elected to "waive the 30 [day] due process period, and to proceed with certification and return back [sic] to [the Board]."  The Board interprets this statement as a waiver of the appellant's right to initial review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2014).  Moreover, and in the alternative, the Board finds that the STRs showing one-time treatment for a cold with bronchitis, with symptoms of chest pain, a sore throat, and a cough, and treatment for headaches, a puncture wound of the hand, hemorrhoids, and gonorrhea are not pertinent to the claim for the cause of death, notwithstanding the appellant's bare assertion that these conditions or symptoms are somehow related to the development decades later of cancer, ischemic heart disease, and respiratory failure.  See id.  In any event, as the appellant, through her representative, repeatedly requested to waive the 30-day due process period and return the case to the Board, and has also requested to have this case advanced on the Board's docket due to financial hardship, the Board finds that the appellant has waived her right to AOJ review of this evidence to the extent the newly submitted STRs may somehow be considered "pertinent."  See id.

This appeal has been advanced on the Board's docket in accordance with 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died from respiratory failure, lung cancer, prostate cancer, and ischemic heart disease (IHD). 

2. Service connection had not previously been established for any disability. 

3. The Veteran was not exposed to ionizing radiation during active service. 

4. The Veteran was not exposed to an herbicide agent during active service.  

5. The Veteran's respiratory condition, lung cancer, prostate cancer, and IHD did not manifest during active service or within one year of service separation, and are not related to any in-service disease, injury, or event. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not satisfied.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1153, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.306, 3.307, 3.309, 3.311, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  To this end, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specific to claims for disability and indemnity compensation (DIC) for the cause of a veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, a March 2003 notice letter informed the appellant that evidence was required of in-service incurrence or aggravation of a disease, injury, or event which caused an injury, disease, or death.  It further notified her that the evidence must show that disability or death may be associated with the Veteran's active military service.  The letter also discussed types of evidence that could help support the claim.  Finally, the letter informed the appellant of VA's and her respective responsibilities for obtaining relevant evidence.  An October 2004 VCAA notice letter notified the appellant that the evidence must show that a condition that contributed to the Veteran's death was caused by injury or disease that began during service.  It also informed her that the evidence must show that the Veteran died from a service-connected injury or disease.  VCAA notice letters dated in May 2006 and August 2006 provided similar notice, including the allocation of responsibilities between VA and the appellant for obtaining evidence on her behalf, and also included a Radiation Risk Activity information sheet which the appellant filled out and submitted.  These letters were followed by adequate time for the appellant to submit information and evidence before the initial rating decision or readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding, in pertinent part, that a delay in timing of the notice provided is "cured" by subsequent readjudication of the claim following an opportunity to submit additional information and evidence).  

Although the letters did not fully comply with the requirements in Hupp, no prejudicial error exists with regard to the duty to notify.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2014) (providing that due account must be taken of the rule of prejudicial error).  Based on the letters discussed in the preceding paragraph, the November 2005 statement of the case (SOC) and several supplemental statements of the case, which included information and law regarding what is required to establish service connection, including based on alleged radiation exposure, and the discussions in the Board's prior remands, the Board finds that a reasonable person could be expected to understand from the information provided what was needed to support the claim, namely evidence of a relationship between the Veteran's cancer or cause of death and his period of service, to include exposure to radiation.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that although the Board erred by relying on various post-decisional documents to conclude that adequate VCAA notice had been provided, the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and thus that the error was harmless).  Such information was followed by adequate time for the appellant to submit additional argument and evidence before the claim was readjudicated in subsequent supplemental statements of the case (SSOC's).  See Mayfield, 499 F.3d at 1323.  

Moreover, the appellant's testimony before the undersigned, as well as written statements submitted by her demonstrate actual knowledge of what is required to support the claim, such as in her assertions that exposure to radiation during service from various sources, or exposure to herbicides, caused the cancer or IHD from which the Veteran died.  See Mayfield, 19 Vet. App. at 121 (holding, in pertinent part, that lack of prejudicial harm with regard to VCAA notice errors can be shown by actual knowledge on the part of the claimant of what was needed to support the claim).  Similarly, her arguments regarding manifestations of respiratory problems during service, which she contends were related to the respiratory failure that contributed to the Veteran's death, show that she also had actual knowledge of what was required to establish service connection for the cause of death on this basis.  Her arguments regarding IHD, which also apparently contributed to the Veteran's death, are based primarily on alleged exposure to an herbicide such as Agent Orange.  As the evidence clearly shows that the Veteran was not exposed to a VA-defined herbicide agent such as Agent Orange during active service because he did not serve during the time period during which such herbicides were used, there can be no prejudice with respect to any notice deficiencies regarding IHD.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (holding that an error that does not affect the outcome of a claim is harmless).  The same holds true to the extent there was any notice deficiency regarding radiation exposure, as the probative evidence overwhelmingly shows that the Veteran did not have radiation exposure.  Her October 2014 written statement suggesting that the Veteran's IHD was related to chest pain he reported in service shows actual knowledge of what is required to support the claim.  See Mayfield, 19 Vet. App. at 121.  Moreover, the STR reflecting a complaint of chest pain clearly shows that it was related to coughing and bronchitis associated with a cold.  Accordingly, no prejudicial notice error exists with respect to this theory of service connection. 

Further, the first and second Hupp elements do not apply to this case, as service connection was not in effect for any disabilities at the time of the Veteran's death.  

Finally, as service connection for the cause of the Veteran's death has not been established, any defective notice with regard to the effective date element was harmless.  See Vogan, 24 Vet. App. at 163; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006) (setting forth elements of service connection that must be provided in a VCAA notice letter). 

Accordingly, for the above reasons, any deficiencies in the VCAA notice provided did not compromise the "essential fairness" of the adjudication or affect the outcome of the claim, and thus any notice error was harmless.  See Sanders 556 U.S. at 410; Mayfield, 19 Vet. App. at 121. 

Concerning the duty to assist, VA made exhaustive efforts to obtain the Veteran's service treatment records (STRs), the bulk of which remain outstanding, and the Board finds that further efforts would be futile.  See 38 C.F.R. § 3.159(c)(2) (providing that VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency, including service department records, and will end such efforts only if VA concludes that the records sought do not exist or that further efforts to obtain those would be futile).  Specifically, VA requested the Veteran's STRs from the National Personnel Records Center (NPRC) in March 2003 via the Personnel Information Exchange System (PIES).  The NPRC responded in April 2003 that it had conducted an extensive and thorough search of the records among its holdings, but was unable to locate the Veteran's STRs.  It concluded that the records either did not exist or the NPRC did not have them, and that further efforts to locate them would be futile.  The appellant was notified that VA had been unable to obtain the Veteran's service treatment records in a May 2003 letter.  She was informed that she should submit any such records in her possession.  After the claim was denied in the May 2003 rating decision, the appellant submitted some STRs, including the Veteran's entrance and separation examination reports from active service and an STR dated in April 1959.  More recently, in June 2014, the appellant submitted additional STRs, these dated from August 1958 to October 1958 and from March 1959 to April 1959.  The fact that she submitted the STRs on two occasions, and that the NPRC could not locate the Veteran's STRs strongly indicates that these records have been in the appellant's possession all along.  Similarly, she submitted extensive selections from the Veteran's service personnel records (SPRs) in January 2006, which indicates that these have also been in her possession.  Thus, there is every appearance that this is not a case of missing STRs lost or destroyed while in the Government's possession, but of service department records (STRs and SPRs) previously obtained by the Veteran or appellant.  Moreover, as discussed below, the Board finds that VA has discharged its heightened duty to assist when STRs are lost or missing.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (holding that when STRs are lost or missing, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision).  

VA has discharged its heightened duty to assist, including obtaining VA and private treatment records and completing all required development procedures applicable to radiation claims.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c); see also 38 C.F.R. § 3.311.  Records of the Veteran's unit assignments, including records of ship movements, are in the file and have enabled the Department of Defense to determine whether he participated in nuclear testing or was in a location where such testing was being conducted.  A DD 1141 (record of exposure to radiation), was requested from the NPRC in May 2006, from the Records Management Center (RMC) and U.S. Army in February 2010, and from the U.S. Navy, Naval Dosimetry Center in November 2011 and March 2012.  Each agency stated that a DD 1141 could not be located for the Veteran in responses dated in May 2006, February 2010, March 2010, December 2011, and March 2014 respectively.  The Naval Dosimetry Center also stated in a March 2014 letter that there was no record of the Veteran being monitored for ionizing radiation, and noted that such monitoring is done by the Navy and Marine Corps command when an individual works with or near ionizing radiation in the normal course of his or her job.  The Veteran's OMPF (Official Military Personnel File) was also requested from the RMC, which provided a negative response in February 2010.  The Defense Threat Reduction Agency (DTRA), through its Nuclear Test Personnel Review (NTPR) Program, reviewed the Veteran's unit history and locations of service, including ship movements, and found that the Veteran did not participate in atmospheric nuclear testing as defined by VA and that there was no record of radiation exposure.  

The Veteran's VA and private treatment records have been associated with the claims file, which include treatment by doctors Russell and Radke.  The appellant has asserted that these two doctors affirmed a relationship between the Veteran's cancers and his active service.  The appellant submitted an April 2005 statement which was prepared for Dr. Radke to sign.  However, the letter remains unsigned and the record shows that this doctor passed away.  Thus, further opinion from this doctor cannot be obtained.  The appellant also submitted a February 2006 statement allegedly signed by Dr. Russell asserting that the Veteran's bone, prostate, and lung cancer were due to exposure from "nuclear fallout."  As the evidence shows that the Veteran clearly was not exposed to radiation during service, further information from Dr. Russell is not warranted.  

The appellant has not identified any other evidence or records she wished to submit or have VA obtain on her behalf.  

A VA examination or opinion has not been provided.  VA's duty to provide an examination or opinion under 38 U.S.C.A. § 5103A(d) is limited to claims for "disability compensation" and does not apply to DIC or cause-of-death claims.  Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  Nevertheless, VA must still "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit," and such efforts may include obtaining a VA medical opinion in a cause-of-death case to help substantiate the appellant's claim.  38 U.S.C.A § 5103A(a)(1); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  VA is not required to provide such assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A § 5103A(a)(2). 

In this case, there is no reasonable possibility that a VA examination or opinion would aid in substantiating the claim.  There is no indication that the Veteran's cause of death, including due to cancer and IHD, may be related to service.  Specifically, as discussed in more detail below, the evidence shows that the Veteran's cancer did not manifest until decades after service separation, and there is no evidence of a heart condition until decades after service.  The earliest evidence of a heart condition related to ischemia is dated in the 1990's; a 1995 treatment record reflects that the Veteran reported never experiencing before the kind of significant chest pain for which he was then seeking treatment.  Further, there is no evidence of signs or symptoms during service of any conditions to which the Veteran's cancers or IHD may be related, notwithstanding the appellant's bare assertion that a cold with bronchitis and headaches during service are evidence of such.  Cf. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination).  There is no other indication that the Veteran's cancers or IHD's may be related to service.  The appellant's principal contentions are that the Veteran's cancers were caused by radiation exposure or nuclear "fallout" from discharging firearms and artillery, including rocket launchers, or from relative proximity to nuclear test sites, and that his IHD was caused by exposure to an herbicide agent.  As discussed below, the evidence shows that the Veteran was not exposed to radiation, nuclear "fallout," or herbicides during service, and thus an opinion need not be obtained on this issue. 

With regard to the appellant's unsupported contention that discharging firearms or artillery exposed the Veteran to nuclear fallout or toxins that might have caused his cancer, or that he may have been exposed to radiation by being stationed in areas relatively proximate to where nuclear testing was performed, further inquiry into this issue is not warranted.  The "reasonable efforts" provision under § 5103A(a) imposes outer limits on VA's duty to assist, and the Board finds that absent any evidence that cancer may be related to discharging artillery or firearms, or that these may be a source of radiation exposure, VA's duty to assist does not extend to obtaining an opinion on this issue.  Cf. Waters, 601 F.3d at 1278-79.  The Board notes that documents submitted by the appellant purportedly showing that firearms or artillery may be a source of radiation exposure appear in every way to have been made up by her, as explained below, and thus do not qualify as independent support for her contention.  Similarly, the appellant's bare assertion that being stationed in areas relatively proximate to where nuclear testing was conducted, but still hundreds of miles away (in the case of Pearl Harbor) or thousands of miles away (in the case of Okinawa), may have exposed the Veteran to radiation sufficient to cause his cancer does not warrant further development under the reasonable efforts provision of § 5103A(a), since there is no probative evidence or apparent indication, competent or otherwise, suggesting that clinically meaningful radiation exposure in this manner is possible.  See id.  Accordingly, a VA examination or opinion is not warranted.  38 U.S.C.A § 5103A(a)(1); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  

A VA opinion is also not warranted as to whether any pre-existing respiratory disorder, as noted on the entrance examination, was aggravated during service beyond its natural progression.  As noted above, most of the STR's are missing except for an STR showing treatment for a cold with bronchitis, and the separation examination report showing that the Veteran's lungs and chest were evaluated as normal on clinical evaluation, including based on a chest x-ray which was negative for abnormalities.  Moreover, a December 1998 private treatment record shows that the Veteran's chronic obstructive pulmonary disease (COPD) was "secondary to cigarette abuse/nicotine dependence."  Service connection for a disability (except for Buerger's disease) attributable to the use of tobacco products during service is precluded as a matter of law.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2014).  There is no other documentation of respiratory problems until many years after service separation.  Thus, there is sufficient competent evidence of record to make an informed decision on this issue.  In the alternative, there is nothing apparent in the record from which a medical professional could make an informed, non-speculative opinion supporting on a 50-50 ("at least as likely as not") basis the permanent aggravation of a pre-existing respiratory disorder beyond its natural progression.  As the appellant has not submitted any competent evidence herself on this issue, an opinion is not warranted under 38 U.S.C.A § 5103A(a)(1), as there is no reasonable possibility that one would aid in substantiating this theory of service connection. 

Finally, although the appellant submitted statements allegedly signed or approved by medical doctors supporting a relationship between the Veteran's cancers and his period of service, a VA medical opinion is not warranted.  As mentioned above, the opinion allegedly signed by Dr. Russell is solely premised on the assumption of in-service radiation exposure, a condition predicate for the positive nexus which is not established.  The opinion allegedly supported (but not signed) by Dr. Radke does not offer any rationale and is also almost exclusively premised on radiation exposure that has not been established.  Similarly, a notation in the Certificate of Death that the Veteran's death was "military connected" does not trigger the duty to provide an opinion under the reasonable efforts provision, since it is not supported by any explanation and there is nothing in the record otherwise indicating that the Veteran's cancers or IHD may be related to service.  See 38 U.S.C.A § 5103A(a)(1).  

Accordingly, an opinion as to whether the Veteran's cancers or IHD are related to service, including on a direct basis, or whether the Veteran's death may otherwise be service connected, is not warranted.  See id.; Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  

In light of the above, the appellant has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Procedural Due Process

The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Board's remand directives to make appropriate efforts to obtain records of exposure to radiation, i.e. a DD 1141, and to obtain information from the Naval Dosimetry Center and DTRA regarding the Veteran's exposure to radiation and participation in any radiation risk activities, have been satisfied, as shown in the above discussion regarding VA's duties to notify and assist.  Because the evidence shows that the Veteran was not exposed to radiation during service, and that there is no record of monitoring for radiation exposure such as a DD 1141 or other relevant STRs that might provide information on this issue, there was no need to refer this case to the Under Secretary for Health for preparation of a dose estimate, since there was no evidence or information upon which a dose estimate could be made.  See 38 C.F.R. § 3.311(a)(iii).  Similarly, because the Veteran was not exposed to ionizing radiation, referral of this claim to the Under Secretary for Benefits for an opinion was not warranted.  See id. at (b).  Given this development, the Board's remand instructions were satisfied.  See Stegall, 11 Vet. App. at 271; see also D'Aries, 22 Vet. App. at 105.  By the same token the Board finds that it has complied with the terms of the Court's remand directives to follow the development procedures outlined in 38 C.F.R. § 3.311 for radiation exposure claims.  

Further, in accordance with the Board's remand directives, the AOJ also determined that the Veteran had not been exposed to an herbicide agent, associating with the file a memorandum for the record from the Compensation and Pension service and print-outs from the Adjudication Procedure Manual (APM) reflecting when and where herbicide agents, as defined under 38 C.F.R. § 3.307(a)(6), were used.  These show that the use of herbicides did not coincide with the Veteran's period of service.  Accordingly, further inquiry into this issue is not warranted. 

In light of the above, the Board finds that there has been substantial compliance with its remand directives.  See Stegall, 11 Vet. App. at 271 (1998); D'Aries, 22 Vet. App. 97 at 105. 

The appellant testified at a hearing before the undersigned in March 2006.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the appellant had an opportunity to provide testimony in support of her claim, facilitated by questioning from the undersigned and her representative.  The appellant did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the undersigned suggested the submission of additional evidence, asking the appellant if she had submitted a doctor's opinion regarding the cause of the Veteran's cancer (the appellant replied that she had, presumably in reference to the February 2006 opinion allegedly signed by Dr. Russell, and perhaps to the April 2005 opinion allegedly approved, though not signed, by Dr. Radke).  The Board also undertook additional development after the hearing was conducted, including developing for evidence of radiation and Agent Orange exposure.  See id. at 498-99 (finding, in relevant part, that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record, and when there was no indication that outstanding evidence might exist that could provide additional support for the claim).  Given this development, in addition to the appellant's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


III. Analysis

The appellant contends that the Veteran's cause of death is service-connected, asserting that respiratory failure, lung cancer, prostate cancer, and IHD, all of which are listed on the Certificate of Death as causes of death, were caused by radiation exposure or herbicide exposure.  With regard to radiation exposure, she argues that the Veteran was at or near a radiation risk activity such as being at the Pacific Proving Grounds during nuclear testing or at Johnston Atoll during such testing.  See December 2010 written statement.  She further argues that the Veteran was exposed to radiation from "nuclear fallout" or other cancer-causing toxins as a result of discharging firearms and artillery, including rocket launchers.  See id.  With regard to Agent Orange or herbicide exposure, she argues that he was exposed to herbicides when he was allegedly stationed at Johnston Atoll during a test named "Orange."  See id.  Finally, she argues that service treatment records she submitted show early manifestations of the Veteran's cancers, respiratory problems, and IHD, highlighting complaints of chest pain with a sore throat and cough, headaches, and an entrance examination noting that the Veteran's lungs and chest were abnormal and that there was inspiratory wheezing in both lungs.  See id.; October 2014 written statement.  For the following reasons, the Board finds that service connection for the cause of death is not established.

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for DIC benefits for the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection has already been granted was the principal or a contributory cause of death.  Hupp, 21 Vet. App. at 352.  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id. (observing that "where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the veteran's death"). 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

In addition, for the chronic diseases listed in 38 C.F.R. § 3.309(a), including malignant tumors and cardiovascular-renal disease, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is also a presumption of service connection for the chronic diseases listed in § 3.309(a), including malignant tumors and cardiovascular-renal disease, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Certificate of Death (COD) shows that respiratory failure, lung cancer, prostate cancer, and IHD contributed to the Veteran's death.  Notably, the COD initially only listed respiratory failure and lung cancer as causes of death, but was later amended to include these other causes, as confirmed by the local Department of Health.  The appellant does not contend, and the evidence does not otherwise indicate that any other condition caused or contributed to the Veteran's death.  

The Board will first address the appellant's contention that the Veteran died of cancer which was caused by exposure to ionizing radiation during active service.  
Service connection for a condition claimed to be due to exposure to ionizing radiation during service may be established three different ways.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, service connection may be established on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(d)(2)(i) if the Veteran was a "radiation-exposed veteran" as defined in subsection 3.309(d)(3)(i) of the regulation, unless the presumption is rebutted by affirmative evidence to the contrary.  See 38 C.F.R. §§ 3.307(d), 3.309(d).  Second, under 38 C.F.R. § 3.311, if the Veteran develops a "radiogenic disease," which is defined as a disease that may be induced by ionizing radiation, and it is claimed that the disease was caused by exposure to ionizing radiation in service, specific development procedures set forth in section 3.311 will be followed by VA as warranted in accordance with the provisions of that regulation to determine whether service connection may be established.  Finally, service connection may be established by the "difficult burden" of producing competent and probative evidence that the claimed condition was actually caused by exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Rucker, 10 Vet. App. at 71.  The Board will address each of these avenues of service connection based on radiation exposure in turn. 

With regard to the presumptive provisions of subsection 3.309(d) of the regulations, lung cancer and bone cancer are eligible for presumptive service connection if they become manifest in a "radiation-exposed veteran."  A "radiation-exposed veteran" is defined as a veteran who participated in a "radiation-risk activity."  38 C.F.R. § 3.309(d).  The evidence shows that the Veteran did not participate in a "radiation-risk activity" as defined in § 3.309(d)(3)(ii).  A "radiation-risk activity" under this subsection includes the following: Onsite participation in nuclear device detonation testing; occupation of Hiroshima or Nagasaki, Japan during the period beginning on August 6, 1945 and ending on July 1, 1946; internment as a prisoner of war in Japan or active service in Japan immediately following such internment during World War II which resulted in an opportunity for exposure to ionizing radiation similar to that of U.S. occupation forces in Hiroshima or Nagasaki between August 6, 1945 and July 1, 1946 inclusive; certain service in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee as specified in subsection 3.309(d)(3)(ii)(D)(1); certain service on Amchitka Island, Alaska as specified in §  3.309(d)(3)(ii)(D)(2); and certain service akin to that performed by an employee of the Department of Energy which would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42. U.S.C. 73841(14).  

The July 2010 letter from DTRA states that based on the Veteran's unit history information, he did not participate in atmospheric nuclear testing as defined by VA.  The letter notes that the Veteran was assigned to a ship moored at Pearl Harbor, Hawaii in June 1958 and which arrived in Okinawa, Japan in July 1958.  DTRA noted that the route of the voyage was north of the Pacific Proving Ground (PPG).  It also noted that Okinawa is approximately 2,455 miles from Enewetak Atoll and 2,640 miles from Bikini Atoll in the PPG.  The letter further observed that the Veteran was on training exercises off Okinawa aboard U.S.S. LST 1167 from July 27 1958 to August 12, 1958, and the Philippines aboard U.S.S. LST 1158 from January 5, 1959 to February 8, 1959.  DTRA stated that Operation HARDTACK I in the PPG was from April 28, 1958 to October 31, 1958, but unit diaries indicated no temporary additional duty for the Veteran to the PPG.  Accordingly, it concluded that there was no evidence the Veteran participated in atmospheric nuclear testing as defined in 38 C.F.R. § 3.311.  

In a December 2010 written statement, among other statements, the appellant argued that when the Veteran's ship was moored at Pearl Harbor, he was possibly also at Johnston Atoll, where nuclear testing was conducted in 1958 as part of the tests being performed in the PPG.  However, there is no evidence that the Veteran was ever at or near Johnston Atoll or participated in nuclear testing.  As found by DTRA, the Veteran's unit history records show that he was never in the PPG where Operation HARDTACK I, including at Johnston Atoll, was performed.  The Board assigns more weight to the findings of DTRA, which considered the fact that the Veteran was stationed at Pearl Harbor and Okinawa and involved in training exercises off Okinawa and the Philippines, but found no evidence of involvement in nuclear testing, than to the appellant's mere conjectures in support of this claim.  See Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

There is no other evidence of onsite participation in nuclear device detonation testing.  The Veteran was not stationed in Hiroshima or Nagasaki, Japan, and indeed was not on active duty, between August 6, 1945 and July 1, 1946.  The appellant's speculations that the Veteran may have been exposed to radiation from nuclear testing conducted hundreds or thousands of miles away is not relevant to the inquiry of whether he was involved in onsite participation of nuclear testing.  Accordingly, the Veteran did not participate in a radiation-risk activity as defined by 38 C.F.R. § 3.309(d), and therefore is not considered a radiation-exposed veteran.  See id.  Consequently, presumptive service connection for the Veteran's cancer on the basis of exposure to ionizing radiation may not be established.  See id.

With regard to section 3.311 of the regulations, cancer is defined as a radiogenic disease under § 3.311(b)(2).  Because the Veteran's cancers manifested more than five years after separation from active service, and thus more than five years after the alleged exposure, they qualify for consideration under the developmental framework of section 3.311.  See 38 C.F.R. § 3.311(b)(5).  

As discussed above, the procedures for developing radiation claims under this regulation have been followed, and the information obtained as a result shows that the Veteran was not exposed to ionizing radiation in service.  In a December 2011 letter, the Naval Dosimetry Center (NDC) stated that a review of its exposure registry by name, service number, and social security number revealed no reports of occupational exposure pertaining to the Veteran.  The letter further noted that because the official exposure record such as a DD 1141 is maintained in the individual's medical record, it would be prudent to compare that record with the NDC's report.  As discussed above regarding VA's duties to assist, the NPRC, the RMC, and the Departments of the Navy and Army have searched their records and have not found a DD 1141 for the Veteran.  There is every appearance that the Veteran's service treatment records are in the appellant's possession, and VA's efforts to obtain these records have been unavailing, as discussed above.  The appellant also requested information from the NDC regarding the Veteran's radiation exposure.  The claims file includes a copy of a March 2014 letter from the NDC to the appellant stating that it maintains an archive going back to 1947 of records for each Navy and Marine Corps command which monitors for occupational exposure to ionizing radiation.  It defined occupational exposure as occurring when an individual, through the normal course of his or her job, works with or near ionizing radiation sources.  The letter further stated that after a careful review of its archive, the NDC found no record of the Veteran being monitored for ionizing radiation exposure.  

Based on the letters from the NDC, the Board finds that the Veteran did not have meaningful exposure to ionizing radiation during active service.  The appellant's unsupported assertions that discharging firearms and artillery, including rocket launchers, exposed the Veteran to nuclear "fallout" or radiation do not constitute competent evidence of such exposure, as this is a complex determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

The appellant also submitted a document titled "Atomic Docimentary [sic] Exposure Report."  The document is purportedly addressed to the Department of Defense, DTRA, and the U.S. Department of Justice.  Its authorship is not identified and it is not printed on any official letterhead.  The document states that "per Military Archives the below atomic information should be added to [the Veteran's] Atomic Docimentary records [sic]."  The document then lists a number of weapons allegedly used by the Veteran on August 7, 1957 and June 16, 1959 such as rifles, grenades, and a rocket launcher, as sources of "atomic" exposure.  It also states that the Veteran was involved in "atomic defense."  Given the fact that the NDC stated that it had no records of the Veteran being monitored for ionizing radiation, that the document is not printed on any letterhead, grossly misspells the word "dosimetry" as "docimentary" in its title and in the body of the document, and has other indicia of being authored by the appellant such as the word "hardship" printed at the top center of the document and a date similar in formatting to other written statements the appellant submitted, it has every appearance of being made up by the appellant.  Thus, this document does not provide independent support for the appellant's assertions, but stands on the same footing as her lay statements.  The Board has already discussed why such statements, which include the assertions made in this document, do not constitute competent or probative evidence of radiation exposure. 

The fact that there is no record of monitoring for ionizing radiation exposure, and that according to the NDC's March 2014 letter such monitoring is done when an individual's occupation involves working with or near ionizing radiation sources, indicates that the Veteran was not exposed to ionization radiation, including through discharging firearms and artillery.  In this regard, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the absence of evidence does not automatically constitute substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Buchanan, 451 F.3d at 1336-37 (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  In order to find that silence in the record contradicts lay testimony, the Board "must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation."  Fountain v. McDonald, No. 13-0540 (Vet. App. 2015) (citing Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012) for the proposition that "the absence of evidence cannot be substantive negative evidence without 'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'").  That foundation may be laid by a finding that the fact at issue would ordinarily have been recorded, in which case the Board may legitimately infer from the absence of such a record that it did not occur.  See id.; Buczynski, 24 Vet. App. at 224 (noting that under FED. R. EVID. 803(7), "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (noting that the Federal Rules of Evidence, including section 803(7), while not controlling in the adjudication of VA benefits claims, provide "useful guidance," and quoting federal case law to the effect that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (internal citation omitted)).  Thus, the Board may infer from silence in the record that a claimed disease, injury or event did not occur during active service if it finds that the record is complete "in relevant part," and that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred."  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring).  Such a finding constitutes "contradictory" evidence weighing against the credibility of a claimant's testimony.  Id.  In making this determination, the Board must consider whether it is competent to find that a claimed medical issue would ordinarily have been recorded without supporting medical evidence.  Id. at 434; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

Here, the Veteran never asserted that he was exposed to ionizing radiation, and the appellant does not assert that the Veteran ever told her that he was exposed to ionizing radiation.  Given the fact that occupational exposure would ordinarily have been monitored, according to the NDC, the lack of a DD 1141 indicates that the Veteran was not exposed to ionizing radiation.  Although the service treatment records are mostly missing, there is every indication that they are in the appellant's possession, as discussed above.  Moreover, VA has made repeated efforts to locate a DD 1141 for the Veteran.  Finally, the Court has rejected the argument that "lay evidence that any event occurred must be accepted unless affirmative documentary evidence provides otherwise."  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  Instead, the Court held that "a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions."  See id.  The Court found that Buchanan is not controlling in cases in which non-combat veterans allege that an event occurred during service unrelated to medical problems.  Id.  Instead such evidence must be weighed against other evidence of record, including the absence of supporting military records.  Id.  Accordingly, the Board finds that the absence of competent evidence of exposure to ionizing radiation during service, together with the suggestion from the NDC that if there were such potential exposure, it ordinarily would have been monitored and records of such monitoring ordinarily would have been maintained, weighs against the appellant's allegation that the Veteran was exposed to ionizing radiation during service, an allegation which is based solely on her unsupported speculations.  See id.; see also AZ, 731 F.3d at 1315-16.

Finally, the appellant's assertion that the Veteran may have been exposed to ionizing radiation by virtue of being stationed in Pearl Harbor in June 1958, which was during the April 1958-to-October 1958 period when Operation HARDTACK I was conducted hundreds of miles away in the Johnston Atoll, does not constitute competent or probative evidence of meaningful exposure to ionizing radiation or "nuclear fallout" in this manner.  See Jandreau, 492 F. 3d at 1376-77; Davidson; 581 F.3d at 1316; Layno, 6 Vet. App. at 469-71.  She has not submitted any competent or supporting evidence, for example, that others who lived or served in Pearl Harbor or other Hawaiian islands had radiation exposure due to the testing conducted at Johnston Atoll, or had higher than normal cancer rates suspected to be caused by proximity to nuclear testing during this period.  The same holds true with regard to the Veteran's being stationed in Okinawa, Japan, which is thousands of miles away from Johnston Atoll, or his ship's movements north of the PPG, during this period.  See id.

Accordingly, because there is no competent or probative evidence that the Veteran had meaningful exposure to ionizing radiation during service, there was no need to refer this case to the Under Secretary for Health for preparation of a dose estimate.
See 38 C.F.R. § 3.311(a)(iii).  Likewise, in the absence of in-service radiation exposure, there was no need to refer this case to the Under Secretary for Benefits for consideration under 38 C.F.R. § (b)(iii) and (c). 

In the absence of evidence of the Veteran's having meaningful exposure to ionizing radiation during service, service connection for the cause of death based on such exposure is not established either under the development framework set forth in § 3.3311, or through any evidence submitted directly by the appellant.  See 38 C.F.R. § 3.311; see also Combee, 34 F.3d at 1042; Rucker, 10 Vet. App. at 71.

Service connection for the cause of death based on the appellant's unsupported and speculative assertions that the Veteran was exposed to an herbicide agent such as Agent Orange during active service is not established.  In this regard, there is a presumption of service connection for IHD, respiratory cancer, and prostate cancer on the basis of exposure to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.309(e).  An herbicide agent is defined as a chemical in an herbicide-specifically 2,4-D, 2,4,5-T and its contaminant TCDD, cacodylic acid, and picloram-used in support of the U.S. and allied military operations in Vietnam during the period from January 1962 to May 1975.  38 C.F.R. § 3.307(a)(6).  

The preponderance of the evidence weighs against herbicide exposure during active service.  The Veteran never alleged that he had such exposure.  Under 38 C.F.R. § 3.307(a)(6), herbicides were used in Vietnam from January 1962 to May 1975, and in or near the Korean Demilitarized Zone (DMZ) between April 1968 to August 1971.  According to a memorandum for the record from the Compensation and Pension service, there was limited testing of tactical herbicides such as Agent Orange conducted in Thailand from April 1964 to September 1964.  The dates of use of tactical herbicides do not coincide with the Veteran's period of active service, which occurred from September 1956 to September 1959.  Moreover, and in the alternative, he was never stationed in Vietnam or Thailand.  While non-tactical commercial herbicides may have been used at various U.S. bases, the presumptions of service connection based on herbicide exposure are only based on exposure to an herbicide agent defined in § 3.307(a)(6).  The mere fact that a test named "Orange" was conducted at Johnston Island does not show that the Veteran was exposed to Agent Orange absent evidence that Agent Orange or a similar herbicide was used there.  Moreover, and in the alternative, the evidence shows that the Veteran was never stationed at Johnston Island.  Thus, as the Veteran was not exposed to an herbicide agent during active service, service connection for the cause of death on the basis of such exposure cannot be established.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Holton, 557 F.3d at 1366. 

The preponderance of the evidence otherwise weighs against a relationship between the Veteran's cancer or IHD and his period of active service.  The appellant submitted an April 2005 statement allegedly approved, but never signed, by a Dr. Radke, the Veteran's treating physician, and a February 2006 letter allegedly signed by a Dr. Russell, another physician who had treated the Veteran, both essentially asserting that the Veteran's cancers were due to exposure to atomic weapons or "nuclear fallout" during service.  The Board has already explained why the evidence shows that the Veteran was not exposed to radiation from atomic weapons or nuclear fallout.  Thus, as these alleged opinions are predicated on inaccurate premises, and are devoid of any reasoning, they have no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The appellant also asserted that the Veteran's cancers, respiratory failure, and IHD were related to one-time treatment for a cold with bronchitis, with symptoms of chest pain, a sore throat, and a cough in April 1959, and treatment for headaches in October 1958, during active service.  However, the fact that cancer, respiratory problems and COPD, and IHD did not manifest until many years after service, as shown below, and that the Veteran's lungs, chest, and heart were evaluated as normal at separation, as reflected in the September 1959 separation examination report, weighs against a relationship between the cancers, IHD, and respiratory failure from which the Veteran died and these in-service conditions.  Indeed, according to the April 1959 STR, the chest pain was related to the cold and cough, and makes no mention of a heart problem.  There is also no apparent possible relationship between the Veteran's headaches during service and the development of cancer, heart problems, or respiratory problems many years later.  Further, the appellant, as a lay person in the field of medicine, does not have the expertise to render a competent medical opinion on whether cancer, respiratory problems, or IHD that manifests years after service separation may be related to the above in-service conditions, as this is a medical determination that is too complex to be made based on lay observation alone.  See, 492 F. 3d at 1376-77; Davidson; 581 F.3d at 1316; Layno, 6 Vet. App. at 469-71.  While malignant tumors and cardiovascular-renal disease are chronic diseases and as such may be service-connected even if they manifest many years after service as long as chronicity of the disease during service or a continuity of symptomatology thereafter is established, there must still be some notation or competent evidence that signs or symptoms of the disease began to manifest during service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); cf. Walker, 708 F.3d at 1338-39.  Finally, as discussed below, there is evidence that the Veteran had pre-existing respiratory problems that were not permanently aggravated by service, and which were related to use of tobacco products.  

The available STRs include a September 1956 enlistment examination report, which is dated one day prior to the Veteran's entrance onto active duty, reflecting a notation that the Veteran had inspiratory wheezes of both lungs.  Chest x-ray was negative.  The STRs also show treatment for chest pain with a sore throat and coughing in April 1959, which was diagnosed as a cold with bronchitis.  The September 1959 separation examination report shows that clinical evaluation of the lungs and chest was normal, and that a chest x-ray was negative.  

Post-service VA treatment records show that in May 1989 a chest x-ray showed a nodular opacity in the veteran's right lung.  Outside films showed a similar nodule in October 1988.  The Veteran underwent right thoracotomy and wedge resection of the pulmonary nodule in October 1989.  The diagnosis was pulmonary nodule, spindle cell neoplasm.  At that time, the Veteran denied a history of pulmonary disease.

Treatment records from Dr. Russell dated in 1996 show that he treated the Veteran for a 10-year history of back pain, as well as prostate cancer.  Bone scan showed hot spots in the pelvis, suspicious for metastatic disease.  However, biopsy showed no evidence of cancer.

The Veteran was hospitalized at St. Clare Hospital from November to December 1998.  He gave a history of prostate cancer, status post total prostatectomy, two years prior.  Discharge diagnoses included a right upper quadrant pulmonary mass, suspect malignant neoplasia, and history of prostatic carcinoma.  The Veteran was admitted to St. Joseph Hospital in April 1999.  Pertinent diagnoses included acute respiratory failure and bronchogenic carcinoma.

The earliest documentation of a heart condition related to ischemia consists of private treatment records dated in the 1990's, including a 1995 treatment record reflecting that the Veteran reported never experiencing the kind of significant chest pain for which he was seeking treatment.

The appellant has also referenced findings in the Veteran's STRs concerning hemorrhoids and a scar on his right arm.  However, there is no competent evidence of record showing that either of these conditions was related to his death.  See 38 C.F.R. § 3.312; Hupp, 21 Vet. App. at 352.

As discussed above, as there is no credible or competent evidence that a heart condition or cancer manifested during service or within one year of service separation, service connection is not established on a direct incurrence basis, on a presumptive basis, or under the provisions of § 3.303(b) regarding chronic diseases.  

With regard to the Veteran's respiratory problems, there is also evidence of a pre-existing respiratory condition, and that the respiratory problems from which he died were related to the use of tobacco.  In this regard, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When the claimed disability is noted on entry intro active service, service connection may only be established on the basis of aggravation of the disorder by service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Because respiratory problems were noted on entrance, namely inspiratory wheezes, the presumption of soundness does not apply, and service connection may only be established on the basis of aggravation to the extent the respiratory problems contributing to death were related to the wheezing noted at entrance.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.

A pre-existing disease or injury noted at entry will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity during that time.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a); but see Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (observing that a flare-up of symptoms during service does not necessarily constitute evidence of aggravation of the underlying disorder).  In that case, the presumption of aggravation may only be rebutted with clear and unmistakable evidence, including evidence that the increase was due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  If the evidence does not show a worsening during service, then the burden is on the claimant to show aggravation.  See id. (providing that aggravation may not be established when all the evidence of record shows that the disability underwent no increase in severity during service); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Here, the preponderance of the evidence weighs against a worsening of the Veteran's pre-existing respiratory problems during service, and therefore the presumption of aggravation does not apply.  Specifically, the Veteran's bronchitis in April 1959 occurred in the context of a cold, and completely resolved as shown by the September 1959 separation examination report, which reflects that the Veteran's lungs and chest were normal on examination, and that a chest x-ray was negative for abnormalities.  The separation examination report constitutes highly probative evidence that any pre-existing respiratory condition related to the inspiratory wheezes was not permanently aggravated by active service, and that the bronchitis was at most a mere flare-up, to the extent it was related at all to the wheezing noted at entrance.  See Green, 1 Vet. App. at 323.  Accordingly, the burden is on the appellant to show aggravation.  See 38 C.F.R. § 3.306(b).  

The appellant has not met her burden of showing aggravation of any pre-existing respiratory disorder during service beyond its natural progression.  She has not submitted any such evidence.  Thus, given the fact that the STRs do not show aggravation but rather weigh against it since they show a normal chest and lung examination at separation, and as there is no post-service evidence pertaining to respiratory problems for decades after service, the preponderance of the evidence shows that any pre-existing respiratory condition was not aggravated by service.  Consequently, the criteria for service connection based on aggravation of the Veteran's pre-existing respiratory condition are not satisfied.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Board also notes that a December 1998 private treatment record shows that the Veteran's COPD was "secondary to cigarette abuse/nicotine dependence."  Service connection for a disability (except for Buerger's disease) attributable to the use of tobacco products, including cigarettes, during service is precluded as a matter of law.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300. 

An April 1999 private treatment record also reflects a diagnosis of acute bronchitis with possible pneumonia.  However, the mere fact that the Veteran had an episode of bronchitis during service and an episode of "acute" bronchitis decades later does not indicate that the two are related, or that the bronchitis and cough during service may be related to any respiratory condition from which the Veteran died.  Rather the long passage of time since service, consisting of several decades, in conjunction with the fact that the Veteran's lungs and chest were evaluated as normal at separation, weighs against such a relationship.  The Board also notes that bronchitis and COPD, unlike tuberculosis, are not defined as chronic diseases under VA law, and thus the chronicity and continuity provisions set forth in § 3.303(b) do not apply.  See 38 C.F.R. § 3.309(a).  To the extent the bronchitis or any respiratory disorder contributing to the Veteran's death may be related to the wheezing noted at entrance, service connection on the basis of aggravation is not established, as discussed above, and thus by extension must be denied for the more recent respiratory problems contributing to the Veteran's death.  

In light of the above, the preponderance of the evidence weighs against service connection for the cause of death due to respiratory failure, lung and prostate cancer, and IHD.  See 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.312; Holton, 557 F.3d at 1366; Hupp, 21 Vet. App. at 352. 

Accordingly, the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for the cause of death must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


